         CASE 0:21-cv-01807-JRT-KMM Doc. 6 Filed 09/16/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF MINNESOTA


WILLIAM BROWN,
                                                   Civil No. 21-1807 (JRT/KMM)
                      Petitioner,

v.
                                                      ORDER ON REPORT
B. BIRKHOLZ, Warden of Federal Prison               AND RECOMMENDATION
Camp Duluth; AND MICHAEL CARVAJAL,
Director of the Federal Bureau of Prisons,
in their official capacities,

                      Respondent.


       William Brown, Reg. No. 16006-028, FPC Duluth, P.O. Box 1000, Duluth,
       MN 55814, pro se petitioner.

       Ana H Voss, Kristen Rau, Assistant United States Attorneys, UNITED
       STATES ATTORNEY'S OFFICE, 300 South 4th Street, Suite 600,
       Minneapolis, MN 55415, for respondent.

       United States Magistrate Judge Katherine Menendez filed a Report and

Recommendation on August 31, 2021. (ECF No. 5) No objections have been filed to that

Report and Recommendation in the time period permitted. Based on the Report and

Recommendation of the Magistrate Judge, on all of the files, records, and proceedings

herein, the Court now makes and enters the following Order.

       IT IS HEREBY ORDERED that this action is DISMISSED WITHOUT PREJUDICE under

Fed. R. Civ. P. 41(b) for failure to prosecute.
        CASE 0:21-cv-01807-JRT-KMM Doc. 6 Filed 09/16/21 Page 2 of 2




         LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: September 15, 2021                     s/John R. Tunheim
at Minneapolis, Minnesota                     JOHN R. TUNHEIM
                                              Chief Judge
                                              United States District Court




                                     2
